Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claim language to include “wherein receiving the input to snooze the alarm for the object-of-interest comprises: generating a display indicator for output to the display device, the display indicator providing a visual display for the object-of-interest; and changing a property of the display indicator upon receipt of the input to snooze the alarm for the object-of-interest;” which was not in the prior art. Some close references such as Ishimoto (US 2013/0088593) ¶[003] …“Upon detecting that there is an object in the monitoring area, the monitoring device displays information indicating the position of the object, together with the image captured by the imaging device as described above, at a display device.” However, input to snooze the alarm for the object-of-interest. Similar to Sasaki (US 2022/0064909) detecting and predicting different objects around a work machine. However not receiving the input to snooze the alarm for the object-of-interest comprises: generating a display indicator for output to the display device, the display indicator providing a visual display for the object-of-interest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/